Citation Nr: 1436582	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-44 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than February 6, 2008, for the award of special monthly compensation (SMC) based on the need for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran had active duty for training from January to April 1982 and served on active duty from February 1983 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.


FINDINGS OF FACT

1.  The Veteran claim for SMC based on the need for aid and attendance was received by VA on October 6, 2006.

2.  From October 6, 2006, the Veteran has been in need of the regular aid and attendance of another person due to his service-connected disability.


CONCLUSION OF LAW

The criteria for an effective date of October 6, 2006, for the award of special monthly compensation based on a need for aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.353, 3.400, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9211 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, pre-decisional letters dated in October 2006 and February 2008 complied with VA's duty to notify the Veteran with regards to the earlier effective date issue addressed herein.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters also notified the Veteran of the criteria for assigning an effective date.

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs), and VA and private treatment records.  The Veteran's spouse has also submitted lay statements.  The Veteran has not indicated that other evidence pertinent to his claim should be sought.  See 38 C.F.R. § 3.159(c); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, pertinent VA examinations with respect to the claim on appeal were obtained in November 2006 and February 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to adjudicate the case.

II.  Analysis

In this matter, entitlement to SMC based on the need for aid and attendance of another person was awarded in the June 2008 rating decision effective February 6, 2008, the date the RO determined the Veteran initially met the criteria for SMC.  The Veteran contends that an earlier effective date for aid and attendance is warranted from October 6, 2006, the date he first filed a claim for the benefit.

The need for aid and attendance means helplessness or being so nearly helpless as to require aid and attendance of another person.  A veteran will be considered to be in the need of regular aid and attendance if the veteran:  (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2013).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following:  inability of a veteran to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of a veteran to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the veteran remain in bed.  It is not required that all of the disabling conditions listed above be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

For purposes of determining its effective date, an award of aid and attendance is considered a claim for an increased rating.  The effective date of an award for increased disability compensation is the earliest date that it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year thereof.  Otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1) and (2).

Here, the Veteran initially filed a claim for SMC based on aid and attendance on October 6, 2006.  The claim was denied in a January 2007 rating decision.  The RO notified the Veteran of the decision and his appellate rights in a letter dated February 7, 2007.  On February 6, 2008, the Veteran submitted additional evidence in pursuit of the claim.  Although the RO initially identified the receipt of this evidence as the pursuit of a new claim of entitlement to SMC for aid and attendance, the RO later conceded that the Veteran had maintained continuous pursuit of his original claim and that the evidence received in February 2008 constituted a notice of disagreement (NOD) with the January 2007 rating decision.  See the supplemental statement of the case (SSOC) dated in June 2011.  Nevertheless, the RO concluded that the effective date of February 6, 2008 was the date the Veteran first met the criteria for SMC based upon the need for aid and attendance of another person.  Id.

As described above, the Veteran's claim for regular aid and attendance was received on October 6, 2006.  The claims file does not contain any communication from the Veteran that may be reasonably construed as a formal claim or informal claim for regular aid and attendance received by VA prior to this date; nor has the Veteran so contended.  See 38 C.F.R. §§ 3.151, 3.155 (2013).

The RO's June 2008 rating decision granting aid and attendance effective February 6, 2008, was based upon a letter from the Veteran's treating physician.  In the letter, received February 6, 2008, Dr. G.L.D. stated that the Veteran was in need of a permanent aid or caregiver due to the severity of his service-connected schizophrenia.  Dr. G.L.D. explained that, without a permanent aid or caregiver, the Veteran "will not be able to perform even the simple tasks of daily living like bathing, eating, and properly dressing up and to prevent him from doing harm to self and others."  The Veteran was subsequently afforded a VA examination in February 2008 VA examination report, which concluded that the Veteran "remains psychotic, he has [] impaired cognitive functions, hence, is most likely to be easily misled and misuse his funds."

The evidence of record also includes an October 2006 letter from Dr. G.L.D., in which he noted that the Veteran suffers from schizophrenia, paranoid type.  Dr. G.L.D. indicated that the Veteran had been maintained on several anti-psychotic medications with very poor control of his symptoms.  The Veteran was described as "severely dysfunctional."  Dr. G.L.D. further stated that the Veteran "is not capable of performing tasks of daily activities on his own.  He has to be supervised by his wife at all times. . . [The Veteran] cannot be left alone as he becomes violent and destructive at times due to his paranoia."  The examiner then concluded that the Veteran's "overall functioning is very poor and it is therefore recommended that a permanent personal assistant aide be assigned to him to help him perform tasks of daily living and monitor his activities..."  The examiner continued that the Veteran "should have a constant companion at all times, otherwise, his condition will continue to deteriorate and he will be more severely dysfunctional."

The findings set forth in the October 2006 letter from Dr. G.L.D. are supported by private treatment records dated in 2006, which document the Veteran's paranoia, hallucinations, delusions, and poor impulse control.

A VA psychological examination report dated from October 2006 indicates that the Veteran was able to perform all functions of personal care.  However, it was also noted that the Veteran was under the care of his wife and, at times, becomes physically violent when in a psychotic state.  The Veteran had had several failed suicide attempts, and still threatened suicide whenever he became angry and depressed.  The examiner further noted that the Veteran "remains psychotic, he has [] impaired cognitive functions, hence, is most likely to be easily misled and misuse his funds."

Based on the evidence, the Board finds that the Veteran met the criteria for establishing entitlement to aid and attendance benefits at the time of his October 6, 2006 claim for benefits.  38 C.F.R. § 3.351(c) (2013).  The evidence cited herein clearly reflects that, from the date of claim, the Veteran's service-connected schizophrenia has as likely as not rendered him unable to protect himself from the hazards or dangers incident to his daily environment.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that he was entitled to a SMC based upon the need for aid and attendance of another person from his original date of claim - October 6, 2006.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1) & (2).


ORDER

Entitlement to an effective date of October 6, 2006, for award of special monthly compensation based on the need for regular aid and attendance of another person is granted, subject to the law and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


